Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (the “Agreement”) is made and entered into as of
September 17, 2012, by and between Nabi Biopharmaceuticals, a Delaware
corporation (the “Company”), on the one hand, and each of Mangrove Partners
Fund, L.P., Mangrove Partners, Mangrove Capital and Nathaniel August
(collectively, the “Mangrove Parties”), on the other hand. For purposes of this
Agreement, the Mangrove Parties shall also include any and all parties to the
Mangrove Parties’ beneficial ownership report on Schedule 13D, as amended, with
respect to Company common stock, as now or hereafter filed with the U.S.
Securities and Exchange Commission (the “SEC”).

WHEREAS, the Mangrove Parties filed definitive proxy materials with the SEC in
order to solicit proxies to vote at a special meeting of Company stockholders,
scheduled to be held on September 24, 2012 (including any adjournments or
postponements thereof, the “Special Meeting”), in opposition to the proposals
made by the Board of Directors of the Company (the “Board”) in connection with a
proposed business combination transaction (the “Transaction”) between the
Company and Biota Holdings Limited (the “Opposition Proxy Solicitation”);

WHEREAS, on September 17, 2012, the terms of the Transaction were amended to
provide additional economic terms to Company stockholders in connection
therewith; and

WHEREAS, the parties believe, in light of the amended Transaction, that it is in
the best interests of the Company’s stockholders to resolve their respective
views regarding the Opposition Proxy Solicitation;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

Section 1. Representations and Warranties of the Mangrove Parties. Each of the
Mangrove Parties hereby represents, warrants and agrees that each of the
Mangrove Parties has full legal right, power and authority and, in the case of
individuals, capacity, to execute, deliver and perform this Agreement, and
consummate the matters contemplated hereby; the execution and delivery by the
Mangrove Parties of this Agreement and the consummation by the Mangrove Parties
of the matters contemplated hereby have been duly authorized by all necessary
corporate or other actions; and this Agreement constitutes valid, legal and
binding obligations of each of the Mangrove Parties, enforceable against each
such Mangrove Party in accordance with its terms.

Section 2. Representations and Warranties of the Company. The Company hereby
represents, warrants and agrees that the Company has full legal right, power and
authority to execute, deliver and perform this Agreement, and consummate the
matters contemplated hereby; the execution and delivery by the Company of this
Agreement, and the consummation by the



--------------------------------------------------------------------------------

Company of the matters contemplated hereby have been duly authorized by all
necessary corporate actions; and this Agreement constitutes valid, legal and
binding obligations of the Company, enforceable against the Company in
accordance with its terms.

Section 3. Covenants of the Mangrove Parties. Each Mangrove Party, on behalf of
himself or itself, as applicable, in reliance on the covenants and agreements of
the Company set forth herein, covenants and agrees as follows.

(a) Termination of Opposition Proxy Solicitation. On the terms and conditions
set forth herein, the Mangrove Parties’ Opposition Proxy Solicitation is hereby
terminated. In addition, from the date hereof through the completion of the
Special Meeting, except in support of the Board’s recommendations on each of the
proposals as set forth in the Company’s definitive proxy materials dated
August 7, 2012, filed by the Company with the SEC in connection with the
Transaction, as such materials may be amended or supplemented from time to time
(the “Company Proxy Materials”), neither the Mangrove Parties nor any of their
Affiliates (as defined below) will, directly or indirectly, (i) solicit
authority, proxies or consents for the voting of any voting or other securities
of the Company or otherwise become a “participant,” directly or indirectly, in
any “solicitation” of “proxies” or consents to vote, or become a “participant”
in any “election contest” involving the Company or the Company’s securities (all
terms used herein and defined in Regulation 14A under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) having the meanings assigned to
them therein), (ii) seek to advise or influence any person with respect to the
voting of any securities of the Company, (iii) initiate, propose or otherwise
“solicit” Company stockholders for the approval of shareholder proposals or to
vote in opposition to the recommendations of the Board with respect to the
proposals set forth in the Company Proxy Materials, (iv) otherwise communicate
with the Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under
the Exchange Act, (v) otherwise engage in any course of conduct with the purpose
of causing stockholders of the Company to vote contrary to, or withhold votes
from, the recommendation of the Board on any matter presented to the Company’s
stockholders for their vote at the Special Meeting or challenging the policies
of the Company, (vi) form, join or in any way participate in any “group”
pursuant to Rule 13d-5 under the Exchange Act with respect to any Company
securities, other than a “group” that includes all or some lesser number of the
members of the Mangrove Parties, but does not include any other members who are
not currently Mangrove Parties, (vii) deposit any securities of the Company in a
voting trust or subject any securities of the Company to any arrangement or
agreement with respect to the voting of the securities of the Company, or
(viii) otherwise act, directly or indirectly, alone or in concert with others,
to seek to control or influence the management, the Board, policies or affairs
of the Company; provided, however, the obligations and restrictions of the
Mangrove Parties and their Affiliates set forth in this Section 3(a) shall
immediately cease to have any effect or applicability in the event that the
Transaction is further amended on economic terms any less favorable than the
terms set forth in the amended Transaction.

(b) Vote in Accordance with the Board’s Recommendation. At the Special Meeting,
the Mangrove Parties shall, and shall cause their respective Affiliates to,
cause all voting securities of the Company beneficially owned by each of them to
be present at such meeting for purposes of establishing a quorum and to be voted
in accordance with the

 

2



--------------------------------------------------------------------------------

recommendation of the Board on each of the proposals set forth in the Company
Proxy Materials. No later than five (5) business days prior to the Special
Meeting, the Mangrove Parties shall, and shall cause each of their respective
Affiliates to, vote in accordance with this Section 3(b). The Mangrove Parties
shall not, and shall cause each of their respective Affiliates not to, revoke or
change any vote in connection with the Special Meeting. The voting obligations
of the Mangrove Parties and their Affiliates set forth in this Section 3(b)
shall immediately cease to have any effect or applicability in the event that
the Transaction is further amended on economic terms any less favorable than the
terms set forth in the amended Transaction.

(c) Compliance. The Mangrove Parties shall cause their respective “Affiliates”
(as such term is defined in Rule 12b-2 promulgated by the SEC under the Exchange
Act) to comply with the terms of this Agreement.

(d) No Other Proposals. Until the completion of the Special Meeting, the
Mangrove Parties shall not, and shall cause their Affiliates not to, execute any
written consent to approve any proposal by any other stockholder of the Company
that has not been recommended by the Board; provided, however, nothing herein
shall limit the ability of the Mangrove Parties and their Affiliates to execute
any written consent to approve any proposal by any other stockholder of the
Company that has not been recommended by the Board in the event that the
Transaction is further amended on economic terms any less favorable than the
terms set forth in the amended Transaction.

(e) Public Announcement. Promptly but in any event no later than two
(2) business days following the public announcement by the Company of the
amendment of the terms of the Transaction, the Mangrove Parties shall issue a
press release stating that (i) the Mangrove Parties withdraw their opposition to
the Transaction and are terminating the Opposition Proxy Solicitation, (ii) the
Mangrove Parties unequivocally support the amended Transaction on its current
economic terms and (iii) the Mangrove Parties will vote in accordance with the
recommendations of the Board on each of the proposals described in the Company
Proxy Materials, as long as the Transaction is not further amended on economic
terms any less favorable than the terms set forth in the amended Transaction.

Section 4. Covenants of the Company. The Company covenants and agrees, in
reliance on the covenants and agreements of the Mangrove Parties set forth
herein, to reimburse the Mangrove Parties for their reasonable and documented
out-of-pocket fees and expenses incurred (including proxy solicitation, legal
and public relations) in connection with the Opposition Proxy Solicitation and
related matters and the negotiation and execution of this Agreement and all
related activities and matters. In no event shall the costs and expenses to be
reimbursed by the Company pursuant to this Section 4 exceed $100,000 in the
aggregate. The Company shall reimburse such amounts to the Mangrove Parties by
wire transfer, in accordance with instructions provided by a representative of
the Mangrove Parties, on the next business day following the completion of the
Special Meeting.

Section 5. Mutual Non-Disparagement. Until the earlier of (i) the consummation
of the amended Transaction or (ii) any further amendment of the Transaction on
economic terms

 

3



--------------------------------------------------------------------------------

any less favorable than the terms set forth in the amended Transaction, each of
the Company and the Mangrove Parties, on behalf of themselves and their
officers, directors, partners, managers, members, and agents with actual
authority to speak for them with regard to the Opposition Proxy Solicitation or
to the Transaction, expressly acknowledges, agrees, and covenants that he, she
or it will not make any statements, comments, or communications that are
reasonably likely to be considered to be disparaging of or derogatory or
detrimental to, the good name or business reputation of, in the case of the
Company, the Mangrove Parties, and, in the case of the Mangrove Parties, the
Company, or in each case any of their respective members, partners, officers,
directors, employees or representatives (including statements relating to the
circumstances leading up to and including the execution and delivery of this
Agreement). Where applicable, this mutual non-disparagement covenant applies to
any public or private statements, comments, or communications in any form,
whether oral, written, or electronic. Each of the Company and the Mangrove
Parties further agree he, she or it will not knowingly encourage or solicit any
such statements, comments, or communications. Nothing in this Section 5 shall
limit the ability of (i) any member of the Board from and after the date hereof
from taking any action required to carry out his or her fiduciary duty or
(ii) the Mangrove Parties from and after the date hereof from making any filings
with the SEC reasonably determined to be required according to their legal
counsel so long as neither such filing nor the disclosure provided therein is
prohibited by the terms of this Agreement.

Section 9. Miscellaneous.

(a) Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner render invalid or unenforceable any other
provisions of this Agreement.

(b) Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Delaware and of the United States of America, in each case
located in the County of New Castle, for any action, proceeding or investigation
in any court or before any governmental authority arising out of or relating to
this Agreement and the transactions contemplated hereby (and agrees not to
commence any action, proceeding or investigation relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by registered mail to its respective address set forth in this
Agreement shall be effective service of process for any action, proceeding or
investigation brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action, proceeding or investigation arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of Delaware
or the United States of America, in each case located in the County of New
Castle, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, proceeding or
investigation brought in any such court has been brought in an inconvenient
forum.

(c) Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement hereof.

 

4



--------------------------------------------------------------------------------

(d) Governing Law. This Agreement and the rights and duties of the parties
hereto shall be governed by and construed in accordance with the internal laws
of the State of Delaware applicable to contracts made and performed therein,
without regard to principles of conflicts of law.

(e) Entire Agreement. This Agreement sets forth the entire understanding of the
parties in respect of the specific matters contemplated herein and supersedes
all prior agreements, arrangements and understandings, written or oral, between
the parties hereto relating to the subject matter hereof.

(f) Amendment or Waiver. This Agreement may not be amended, modified or changed,
and none of the terms, covenants, representations, warranties or conditions
hereof may be waived, except by a written instrument signed by the party against
whom enforcement of any change or modification is sought, or in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision of this Agreement shall in no
manner affect the right at a later time to enforce same.

(g) Notice. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be effective (i) when personally
delivered or delivered by telecopy (with confirmation of transmission) on a
business day during normal business hours at the address or number designated
below or (ii) on the business day following the date of mailing by overnight
courier, fully prepaid, addressed to such address, whichever shall first occur.
The addresses for such communications shall be:

 

If to the Company:          Nabi Biopharmaceuticals    12270 Wilkins Avenue   
Rockville, Maryland 20852    Facsimile:    (301) 770-0093    Attention:   
Raafat E. F. Fahim       President and Chief Executive Officer With a copy
(which shall not constitute notice) to:    Hogan Lovells US LLP    Columbia
Square    555 13th Street, NW    Washington, DC 20004    Facsimile: (202)
637-5910    Attention:    Joseph E. Gilligan       Eun Ah Choi

 

5



--------------------------------------------------------------------------------

If to the Mangrove Parties:    Mangrove Partners Fund, L.P.    10 East 53rd
Street, 31st Floor    New York, New York 10022    Facsimile:    (646) 652-5399
   Attention:   

Nathaniel August

Ward Dietrich

With a copy (which shall not constitute notice) to:    Olshan Frome Wolosky LLP
   Park Avenue Tower    65 East 55th Street    New York, New York 10022   
Facsimile:    (212) 451-2222    Attention:    Steve Wolosky       Andrew
Freedman

(h) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

(j) Further Assurances. The parties hereto shall execute and deliver such
further documents and do such further acts as any party hereto shall reasonably
require in order to assure and confirm to the parties hereto the rights hereby
created or to facilitate the full performance of the terms of this Agreement.

(k) Counterparts. This Agreement and any amendments hereto may be executed and
delivered in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

(l) Assignment. Neither this Agreement nor any rights hereunder may be assigned
by either party in whole or in part, without the prior written consent of the
other party.

(m) Expenses. Except as provided in Section 4 of this Agreement or as otherwise
agreed to by the parties in writing, the Company and the Mangrove Parties shall
pay all of their own expenses incurred in connection with the implementation of
this Agreement. Each party hereto has retained its own counsel and such counsel
has advised each party with respect to the subject matter of this Agreement.

 

6



--------------------------------------------------------------------------------

(n) Remedies. It is hereby agreed and acknowledged that it will be impossible to
measure in money the damages that would be suffered if the parties fail to
comply with any of the obligations herein imposed on them and that in the event
of any such failure, an aggrieved person will be irreparably damaged and will
not have an adequate remedy at law. Any such person, therefore, shall be
entitled to injunctive relief, including specific performance, to enforce such
obligations and to prevent breaches or threatened breaches of this Agreement,
without the posting of any bond, and, if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement or have caused this Agreement to be duly executed and delivered by
their respective authorized officers as of the date first set forth above.

 

NABI BIOPHARMACEUTICALS By:  

/s/ Raafat E. F. Fahim

  Name:   Raafat E. F. Fahim   Title:   President and Chief Executive Officer
MANGROVE PARTNERS FUND, L.P. By:  

/s/ Nathaniel August

  Name:   Nathaniel August   Title:   Authorized Person MANGROVE PARTNERS By:  

/s/ Nathaniel August

  Name:   Nathaniel August   Title:   Director NATHANIEL AUGUST

/s/ Nathaniel August